Citation Nr: 1106437	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-16 529	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 2008 for 
the grant of service connection for radiculopathy and left great 
toe paresthesia.

2.  Entitlement to reinstatement of a withdrawn appeal in the 
claim for service connection for pneumonia.

3.  Entitlement to reinstatement of a withdrawn appeal in the 
claim for service connection for a sinus disorder.

4.  Entitlement to reinstatement of a withdrawn appeal in the 
claim for secondary service connection for a repolarization 
disorder.

5.  Whether new and material evidence to reopen a claim for 
service connection for pneumonia has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for a sinus disorder has been received.

7.  Whether new and material evidence to reopen a claim for 
secondary service connection for a repolarization disorder has 
been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral shoulder disability has been 
received.

9.  Entitlement to service connection for a bilateral shoulder 
disability.

10.  Whether new and material evidence to reopen a claim for 
service connection for an allergic reaction to insect stings has 
been received.

11.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected 
disabilities and medications prescribed for their management.

12.  Entitlement to an initial rating in excess of 10% for lumbar 
degenerative disc disease (DDD).  

13.  Entitlement to an initial rating in excess of 10% for left 
hand injury residuals.

  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from March 1973 to March 1976, and 
active duty for training (ACDUTRA) from February to June 1981.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from February and March 2002 rating actions that variously 
denied service connection for hearing loss, left hand injury 
residuals, low back injury residuals, a left ankle disability (to 
include as secondary to low back injury residuals, with claimed 
left foot and great toe paresthesias), right hamstring tear 
residuals, and tooth #19 for dental treatment purposes.  

This appeal also arises from an August 2003 rating action that 
denied direct service connection for a gastrointestinal disorder, 
and a June 2009 rating action that denied service connection for 
this disability as secondary to the veteran's service-connected 
disabilities.

By rating action of March 2004, the RO granted service connection 
for a left ankle sprain; right hamstring tear residuals; and 
tooth #19 for dental treatment purposes; this constitutes a full 
grant of the benefit sought on appeal with respect to those 
issues.  The RO also granted service connection for lumbar DDD 
and assigned an initial 10% rating from August 2000; the Veteran 
appeals the initial 10% rating as inadequate.  Because the claim 
for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from those for increased ratings for 
already service-connected disability).

This appeal also originally arose from a January 2005 rating 
action that denied service connection for a left hip disability.  
In a September 2008 written statement, the Veteran withdrew his 
appeal with respect to that issue.

This appeal also originally arose from a May 2006 rating action 
that denied service connection for a right knee disability.  By 
rating action of December 2008, the RO granted service connection 
for a right knee disability; this constitutes a full grant of the 
benefit sought on appeal with respect to this issue.

By decision of November 2007, the Board denied service connection 
for hearing loss, and remanded other issues to the RO for further 
development of the evidence and for due process development.

This appeal also arises from a February 2009 RO determination 
that denied reinstatement of withdrawn appeals in the claims for 
service connection for pneumonia and a sinus disorder, and 
secondary service connection for a repolarization disorder.

By rating action of March 2009, the RO granted service connection 
for left hand injury residuals and assigned an initial 
noncompensable rating from August 2000; the Veteran appealed the 
initial noncompensable rating as inadequate.  In June 2009, the 
RO granted an initial 10% rating for left hand injury residuals 
from August 2000; the matter of an initial rating in excess of 
10% remains for appellate consideration.
   
By rating action of March 2009, the RO also granted service 
connection for radiculopathy and left great toe paresthesia as 
secondary to the service-connected lumbar DDD from September 
2008; the Veteran appeals the effective date of the award, 
claiming an earlier effective date of August 2000.

This appeal also originally arose from the March 2009 rating 
action that denied service connection for a bilateral shoulder 
disability and an allergic reaction to insect bites, each on the 
grounds that new and material evidence to reopen the claims had 
not been submitted.  In October 2009, the RO reopened the claim 
for service connection for a bilateral shoulder disability on the 
basis of new and material evidence, but denied it on the merits.

This appeal also arises from a January 2010 rating action that 
denied service connection for pneumonia and a sinus disorder and 
secondary service connection for a repolarization disorder on the 
grounds that new and material evidence to reopen the claims had 
not been submitted.

The issues of service connection for a gastrointestinal disorder, 
to include as secondary to service-connected disabilities and 
medications prescribed for their management; whether new and 
material evidence to reopen claims for service connection for 
pneumonia, a sinus disorder, and an allergic reaction to insect 
stings, and secondary service connection for a repolarization 
disorder has been received; and an initial rating in excess of 
10% for left hand injury residuals are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On 14 August 2000, the RO received the veteran's original 
claims for service connection for a low back disability, and for 
left foot and great toe paresthesias claimed as secondary to the 
low back disability. 

2.  The RO denied service connection for pneumonia by February 
and March 2002 rating actions; a Notice of Disagreement (NOD) was 
filed subsequently in March 2002, a Statement of the Case (SOC) 
was issued in March 2004, and a Substantive Appeal was filed in 
April 2004.  

3.  The RO denied service connection for a sinus disorder, and 
service connection for a repolarization disorder as secondary to 
pneumonia by August 2003 rating action; a NOD was filed in 
September 2003, a SOC was issued in January 2005, and a 
Substantive Appeal was filed in February 2005.

4.  By September 2008 letter to the RO, the Veteran withdrew his 
appeal in the claim for service connection for a repolarization 
disorder.

5.  On October 2008 VA examination, the Veteran told the 
physician that he wanted to withdraw his appeals in the claims 
for service connection for pneumonia and sinus and repolarization 
disorders; in a subsequent October 2008 letter, the Veteran 
notified the RO that he had informed a VA physician of his 
withdrawn appeals. 

6.  By January 2009 letter to the RO, the Veteran withdrew his 
appeals in the claims for service connection for pneumonia and 
sinus and repolarization disorders.

7.  In February 2009, the RO received the veteran's request to 
reinstate his withdrawn appeals in the claims for service 
connection for pneumonia and a sinus disorder, and for secondary 
service connection for a repolarization disorder.

8.  By rating actions of February and March 2002, the RO denied 
service connection for a bilateral shoulder disability; a NOD was 
filed subsequently in March 2002, and a SOC was issued in March 
2004, but the Veteran did not perfect his appeal by filing a 
Substantive Appeal.

9.  Additional evidence received since the March 2002 rating 
action denying service connection for a bilateral shoulder 
disability is not cumulative or redundant of evidence previously 
of record; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility of 
substantiating the claim.

10.  A bilateral shoulder disability was first shown present many 
years following separation from service, and competent and 
persuasive medical opinion establishes no nexus between the 
current disability and the veteran's military service or any 
incident thereof, including a 1973 injury.

11.  The veteran's lumbar DDD is manifested by complaints of pain 
and stiffness, with objective evidence of degenerative joint 
disease and DDD by X-ray, but is not manifested by moderate 
limitation of lumbar spine motion, forward flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
muscle spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of 14 August 2000 for the 
grant of service connection for radiculopathy and left great toe 
paresthesia as secondary to lumbar DDD are met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for reinstatement of the withdrawn appeal in the 
claim for service connection for pneumonia are not met.  
38 C.F.R. §§ 3.104(a), 3.2600, 19.32, 20.302(b) (2010). 

3.  The criteria for reinstatement of the withdrawn appeal in the 
claim for service connection for a sinus disorder are not met.  
38 C.F.R. §§ 3.104(a), 3.2600, 19.32, 20.302(b) (2010). 

4.  The criteria for reinstatement of the withdrawn appeal in the 
claim for secondary service connection for a repolarization 
disorder are not met.  38 C.F.R. §§ 3.104(a), 3.2600, 19.32, 
20.302(b) (2010). 

5.  The March 2002 rating action denying service connection for a 
bilateral shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2010).

6.  Since March 2002, new and material evidence to reopen the 
claim for service connection for a bilateral shoulder disorder 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2010). 

7.  The criteria for service connection for a bilateral shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

8.  The criteria for an initial rating in excess of 10% for 
lumbar DDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Codes 5292 (as in effect prior to 26 September 2003), 
5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for an 
effective date prior to September 2008 for the grant of service 
connection for radiculopathy and left great toe paresthesia as 
secondary to lumbar DDD, the Board finds that all notification 
and development action needed to render a fair decision on that 
claim on appeal has been accomplished.

With respect to the bilateral shoulder service connection and 
lumbar DDD higher rating claims on appeal, an October 2008 pre-
rating RO letter informed the Veteran and his representative of 
the VA's responsibilities to notify and assist him in his claims, 
including what was needed to establish entitlement to service 
connection for a bilateral shoulder disability on the basis of 
new and material evidence, as well as what was needed to 
establish entitlement to the underlying claim for service 
connection on the merits, and what was needed to establish 
entitlement to a higher rating for lumbar DDD.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds that 
the Veteran has received sufficient notice of the information and 
evidence needed to support those claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  It 
further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of records 
that the VA would make reasonable efforts to get.  The Board thus 
finds that the 2008 letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matters now before the Board, the October 2008 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran prior to the March 2009 rating action on 
appeal.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto), and that, in rating 
cases, a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable diagnostic code 
(DC).  In this case, the Board finds that the lumbar spine rating 
code information was furnished to the Veteran in the June 2009 
SOC, and that this suffices for Dingess/Hartman.  The RO also 
afforded him proper notice pertaining to the degree of disability 
and effective date information in a March 2006 letter. 

Additionally, the Board finds that all necessary development on 
the claims currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative and 
pursuant to the Board remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical records 
up to 2009.  The Veteran has been afforded comprehensive VA 
examinations with respect to the service connection and higher 
rating claims on appeal.  In November 2008, the National 
Personnel Records Center reported that no additional service 
medicals records pertaining to the veteran's claimed bilateral 
shoulder injury were available.  In December 2008, the RO 
determined that additional service medical records of reported 
treatment of the Veteran for a bilateral shoulder injury were 
unavailable, that all procedures to obtain them had been 
correctly followed, that all efforts to obtain them had been 
exhausted, and that further attempts to obtain them would be 
futile.          

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matters currently under consideration.  
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

A.  An Effective Date Prior to September 2008 for the Grant of 
Service Connection for Radiculopathy and Left Great Toe 
Paresthesia  

Under the applicable criteria, generally, the effective date of 
an award based on, inter alia, an original claim shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A.       § 
5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be the 
day following separation from service; otherwise, the effective 
date is the date of the claim.  38 U.S.C.A. § 5110(b)(1);    38 
C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for 1 or more benefits under the laws 
administered by the VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran contends that the proper effective date for the grant 
of service connection for radiculopathy and left great toe 
paresthesia should be August 2000, when he filed his original 
claim for that benefit.

In this case, the veteran's original claims for service 
connection for a low back disability, and for left foot and great 
toe paresthesias claimed as secondary to the low back disability 
were received on 14 August 2000.  

Medical records submitted in connection with that August 2000 
claim included a March 1989 medical report from J. D., M.D., 
noting the veteran's complaints of persistent back pain and the 
recent development of pain radiating from the back into the left 
leg, as well as numbness and tingling in the left foot.  
Examination showed positive straight leg raising on the left side 
with worsening of back pain, and the assessment was possible 
disherniation.  On April 1989 examination, P.D., M.D., noted the 
onset of symptoms of paresthesia down the veteran's left foot 
last week, and commented that the Veteran related classic 
symptoms of an L-5 radiculopathy with initial paresthesias last 
week following the entire dermatome that were now confined to the 
dorsum of the left foot.  Straight leg raising was to nearly 85 
degrees on the right, and 45 degrees on the left.  Motor 
examination revealed a classic left L-5 radicular pattern.  The 
examiner concluded that the Veteran clinically had all the 
classic symptoms of a left L4-5 herniated disc with an L-5 
radiculopathy.  On May 1991 evaluation, C. K., M.D., noted the 
veteran's 2-year history of left foot numbness.  On March 1997 
examination, the Veteran gave a several year history of low back 
pain, and constant left lateral foot numbness.  Magnetic 
resonance imaging showed a large disc herniation at L4-5 that was 
consistent with his symptoms.  On early September 1998 
evaluation, Dr. C. K. noted the veteran's long history of chronic 
back problems and left foot numbness.  The impressions included 
history of herniated lumbar disc, and lumbar radiculopathy.  On 
mid-September 1998 evaluation, D. N., M.D., noted a history of a 
1978 back injury, and an episode of left lower extremity 
radicular pain in 1989, with resolution of radicular symptoms 
except for left great toe paresthesias ever since.  

June 2001 VA examination noted a history of an L-5 radiculopathy 
with localized paresthesia in the left great toe.  X-rays 
revealed L4-5 and L5-S1 DDD.

In a March 2002 statement, the Veteran gave a 13-year history of 
left foot numbness.  In a January 2004 statement, the Veteran 
stated that a herniated disc had caused left leg pain and left 
foot numbness.      

By rating action of March 2004, the RO granted service connection 
for lumbar DDD from 14 August 2000. 
 
In an April 2004 letter to the RO, the Veteran stated that his 
claim for service connection for left foot paresthesias had not 
been considered.

In a September 2008 statement, the Veteran stated that his claim 
for service connection for left foot paresthesias as secondary to 
a back injury had remained unresolved since August 2000.

On January 2009 VA examination, the Veteran complained of left 
great toe paresthesia that was due to nerve impingement from 
lumbar DDD.  After examination, the diagnosis was lumbar spine 
degenerative arthritis with radiculopathy and left great toe 
paresthesia.

By rating action of March 2009, the RO granted service connection 
for radiculopathy and left great toe paresthesia as secondary to 
lumbar DDD from September 2008.

Inasmuch as the applicable criteria provide that the effective 
date of an award of service connection based on an original claim 
received more that 1 year following separation from service shall 
be the date of the claim, the Board finds that the proper 
effective date of the grant of service connection for 
radiculopathy and left great toe paresthesia as secondary to 
lumbar DDD is 14 August 2000, the date of the veteran's original 
claim for that benefit.  The benefit sought on appeal is granted 
to that extent.

B.  Reinstatement of Withdrawn Appeals in the Claims for Service 
Connection for Pneumonia and a Sinus Disorder, and Secondary 
Service Connection for a Repolarization Disorder

The Veteran requests reinstatement of his withdrawn appeals in 
the claims for service connection for pneumonia and a sinus 
disorder, and for secondary service connection for a 
repolarization disorder.  He asserts that he made a mistake when 
he withdrew his appeals in 2008 and 2009 in order to focus more 
attention on other pending issues.

Under the applicable criteria, a decision of a duly constituted 
rating agency shall be final and binding on all VA field offices 
as to conclusions based on the evidence on file at the time the 
VA issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be subject 
to revision on the same factual basis.  38 C.F.R. § 3.104(a).

A claimant who has filed a timely NOD with a RO decision on a 
benefit claim has a right to review of that decision.  Only a 
decision that has not yet become final (by appellate decision or 
failure to timely appeal) may be reviewed.  38 C.F.R. 
§ 3.2600(a).

The reviewer may reverse or revise (even if disadvantageous to 
the claimant) prior RO decisions on the grounds of clear and 
unmistakable error (see 38 C.F.R. § 3.105(a)).  38 C.F.R. 
§ 3.2600(e).

The RO may close an appeal without notice to an appellant or his 
representative for failure to respond to a SOC within the period 
allowed.  However, if a Substantive Appeal is subsequently 
received within the 1-year appeal period, the appeal will be 
considered reactivated.  38 C.F.R. § 19.32.

A Substantive Appeal must be filed within 60 days from the date 
that the RO mails a SOC to an appellant, or within the remainder 
of the 1-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).

In this case, the RO denied service connection for pneumonia by 
February and March 2002 rating actions.  A NOD was filed 
subsequently in March 2002, a SOC was issued in March 2004, and a 
Substantive Appeal was filed in April 2004.  

Service connection for a sinus disorder and service connection 
for a repolarization disorder as secondary to pneumonia were 
denied by August 2003 rating action.  A NOD was filed in 
September 2003, a SOC was issued in January 2005, and a 
Substantive Appeal was filed in February 2005.

Appellate review discloses that, in a September 2008 letter to 
the RO, the Veteran withdrew his appeal in the claim for service 
connection for a repolarization disorder.

On October 2008 VA examination, the Veteran told the physician 
that he wanted to withdraw his appeals in the claims for service 
connection for pneumonia and sinus and repolarization disorders.  

In a subsequent October 2008 letter, the Veteran notified the RO 
that he had informed a VA physician of his withdrawn appeals. 

By letter subsequently in October 2008, the RO acknowledged 
receipt of the veteran's withdrawal of his appeals in the claims 
for service connection for pneumonia and a sinus disorder, and 
for secondary service connection for a repolarization disorder, 
and notified him that no further action would be taken on those 
issues.

By January 2009 letter to the RO, the Veteran confirmed that he 
wanted to withdraw his appeals in the claims for service 
connection for pneumonia and sinus and repolarization disorders.

By February 2009 letter, the RO acknowledged receipt of the 
veteran's withdrawal of his appeals in the claims for service 
connection for pneumonia and sinus and repolarization disorders, 
and notified him that no further action would be taken on those 
issues.
 
Received subsequently in February 2009 was the veteran's letter 
to the RO wherein he requested reinstatement of his withdrawn 
appeals in the claims for service connection for pneumonia and a 
sinus disorder, and for secondary service connection for a 
repolarization disorder, on the grounds that he made a mistake 
when he withdrew his appeals in 2008 and 2009 in order to focus 
more attention on other pending issues.

By letter subsequently in February 2009, the RO notified the 
Veteran that it was unable to reinstate his withdrawn appeals, 
inasmuch as the RO did not receive his request for reinstatement 
in writing within any remaining appeal period.  The RO noted that 
the appeal period for the claim for service connection for 
pneumonia ended in May 2004, 60 days after the issuance of the 
March 2004 SOC, and that the appeal period for the claims for 
service connection for sinus and repolarization disorders ended 
in March 2005, 60 days after the issuance of the January 2005 
SOC.

On that evidence, the Board concurs with the RO's determination 
that the veteran's withdrawn appeals in the claims for service 
connection for pneumonia and a sinus disorder, and for secondary 
service connection for a repolarization disorder may not be 
reinstated.  Inasmuch as his February 2009 request for 
reinstatement was received many years after any remaining appeal 
period on the pneumonia issue expired in 2004, and the sinus and 
repolarization issues expired in 2005, the appeal with respect to 
reinstatement of the withdrawn appeals in the claims for service 
connection for pneumonia and a sinus disorder, and for secondary 
service connection for a repolarization disorder is denied, and 
the appeals remain withdrawn.

C.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Bilateral Shoulder Disability, and Service 
Connection on the Merits

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection also may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
it was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's claim for service connection for a bilateral 
shoulder disability was previously considered and denied by 
rating actions of February and March 2002.  The evidence then 
considered included the service medical records, which were 
negative for findings or diagnoses of any shoulder disability, 
and medical evidence showing post-service episodes of bilateral 
shoulder musculoligamentous strain.  The RO denied the claim on 
the grounds that the evidence failed to show that it was related 
to service.  The Veteran was notified of the March 2002 rating 
action by letter the same month; a NOD was filed subsequently in 
March 2002, and a SOC was issued in March 2004, but the Veteran 
did not perfect his appeal by filing a Substantive Appeal.

Because the Veteran did not appeal the March 2002 denial, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The VA may, 
however, reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on behalf 
of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service 
connection for a bilateral shoulder disability was filed in 
September 2008.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim 
to reopen fails on that basis, and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
with previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating it, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If 
the evidence is determined to be both new and material, the VA 
must reopen the claim and evaluate its merits after ensuring that 
the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial of the claim on any basis (in this case, the March 
2002 rating action) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board concurs 
with the RO's October 2009 determination that the additional 
evidence added to the record since the RO's prior final March 
2002 denial constitutes new and material evidence warranting 
reopening the claim for service connection for a bilateral 
shoulder disability, and the claim is granted to that limited 
extent.    

Received in June 2009 was a statement from a service comrade (who 
is also the veteran's brother) who attested to the veteran's 
shoulder injury in a fall on an obstacle course during basic 
training in service in 1973, and the veteran's inability to catch 
a rifle thrown at him by a drill instructor due to the shoulder 
injury.

The Board finds that this evidence is "new," in the sense that 
it was not previously before agency decisionmakers, and is not 
cumulative or redundant of evidence previously of record.  The 
Board also finds that this evidence is "material" for the 
purpose of reopening the claim, as it constitutes lay evidence 
reporting an unspecified shoulder injury in military service, and 
thus relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
it.  

As new and material evidence has been received, the Board finds 
that the criteria for reopening the claim for service connection 
for a bilateral shoulder disability are met, and the appeal is 
granted to this extent only.  

However, a de novo review of the entire evidence of record, both 
old and new, does not support the grant of service connection for 
a bilateral shoulder disability on the merits.

A review of the service medical records is completely negative 
for complaints, findings, or diagnoses of any shoulder 
disability.  

Post-service medical records from the veteran's periods of 
reserve military service show that he denied a history of a 
painful or "trick" shoulder and arthritis on January 1980 and 
March 1983 examinations, and the upper extremities were normal on 
each examination.  The upper extremities were normal on March 
1987 and December 1990 examinations.  The Veteran denied a 
history of a painful or "trick" shoulder and arthritis on April 
1995 examination, and the upper extremities were normal on 
examination.  

On January 2000 examination for reserve service, the Veteran gave 
a history of left shoulder pain, but the upper extremities were 
normal on examination.

The first objective demonstration of a shoulder disability was 
the left trapezius strain assessed by L. B., P.A., on examination 
of May 2001, more than 25 years post service, but there was no 
history or medical opinion linking this shoulder disability to 
military service or any incident thereof.  The examiner noted 
that the Veteran sat at a computer terminal daily, and had been 
cramped up in a dentist's chair the day before.

On June 2001 VA examination, the Veteran complained of bilateral 
shoulder problems, but he was not sure of injuries that occurred 
in the past.  Current shoulder X-rays were normal.  The diagnosis 
was episodes of musculoligamentous strain in both shoulders, but 
there was no history or medical opinion linking this bilateral 
shoulder disability to military service or any incident thereof.

On October 2002 examination, J. G., N.P., noted a 1-month history 
of left shoulder pain, and a history of an injury "awhile 
back."  Left shoulder X-rays revealed no fracture, dislocation, 
or separation, and no acute abnormalities.

On February 2009 examination, J. M., M.D., noted the veteran's 
history of right shoulder pain since climbing out of a deer stand 
in December 2008, and scooping snow in January 2009.  This was 
noted to have been a recurrent problem since 2000.  Current X-
rays were clear.  The assessment was right shoulder impingement 
symptoms.  February 2009 physical therapy evaluation noted that 
the right shoulder problem that the Veteran had in 2000 went away 
with rest.  The Veteran was noted to currently spend the majority 
of his work day at a computer and retrieving files, which 
exacerbated his symptoms.  

In an April 2009 statement, the veteran's wife stated that she 
telephoned and wrote to the Veteran in service, and knew of his 
injury in a fall during basic training.

Received in June 2009 was a statement from a service comrade (who 
is also the veteran's brother) who attested to the veteran's 
shoulder injury in a fall on an obstacle course during basic 
training in service in 1973, and the veteran's inability to catch 
a rifle thrown at him by a drill instructor due to the shoulder 
injury.

On September 2009 VA examination by the same physician who 
examined the Veteran in June 2001, the doctor reviewed the claims 
folder and the veteran's history of remote bilateral shoulder 
injuries in a fall in service in 1973, with no shoulder 
complaints for many years after 1973 until approximately 2003.  
After current examination, with normal X-rays of both shoulders, 
the diagnosis was bilateral shoulder tendinitis.  Noting that the 
service medical records were negative for any shoulder 
complaints, and the veteran's history of the onset of shoulder 
pains many years post service, and with consideration of the 
large timeframe without any medical information at all with 
respect to the shoulders, the physician referred the Veteran for 
a special orthopedic examination to determine the relationship, 
if any, between the current bilateral shoulder disability and his 
military service.  

On subsequent September 2009 VA orthopedic examination by another 
physician, the Veteran gave a history of a bilateral shoulder 
injury in a fall from a pyramid of logs onto his bilateral 
outstretched hands during training in military service.  He also 
gave a history of a right shoulder injury while shoveling snow in 
January 2009.  After examination, the diagnosis was right rotator 
cuff tendinopathy versus partial rotator cuff tear.  The doctor 
commented that the examination was consistent with either 
supraspinatus tendinopathy or a partial supraspinatus tear, and 
that other findings demonstrated no arthritic changes.  The 
physician opined that it was less than likely that the shoulder 
disability was related to the veteran's military service or 
injury suffered therein. 

In reaching the conclusion that the competent and persuasive 
evidence is against the claim for service connection for a 
bilateral shoulder disability, the Board accords great probative 
value to the 2009 VA physician's conclusions that it was less 
than likely that the veteran's shoulder disability was related to 
his military service or injury suffered therein.  That opinion 
was arrived at after a thorough and comprehensive review of the 
claims folder containing service and post-service medical records 
and the veteran's actual medical history, and current 
examinations of the Veteran and consideration of his military and 
post-service medical history by 2 separate VA physicians, and the 
Veteran has submitted no medical opinion to the contrary.  See 
Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims folder was 
reviewed).  Thus, the Board finds the 2009 VA physicians' 
findings, observations, and conclusions to be dispositive of the 
question of service connection for a bilateral shoulder 
disability, and that these most persuasive, expert medical 
observations and well-reasoned opinion militate against the 
claim. See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on an examiner's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

The Board is also required to render a finding with respect to 
the competency and credibility of the lay evidence of record.  
See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  
Competent, credible lay evidence could be, in and of itself, 
sufficient to establish an elemental fact necessary to support a 
finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 
1372, 1376 (2007).  As a fact finder, the Board is obligated to 
determine whether lay evidence is credible in and of itself.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence, 
but it may consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 
2006).  Credibility is a factual determination going to the 
probative value of the evidence, to be made after the evidence 
has been admitted or deemed competent.  Cartwright v. Derwinski, 
2 Vet. App. 24 (1991).  Board determinations with respect to the 
weight and credibility of evidence are factual determinations 
going to the probative value of the evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the 
appellant's assertions; however, such do not provide a basis for 
allowance of the claim.  While the appellant may believe that his 
current bilateral shoulder disability is related to his 1973 
inservice injury, the Board has determined that the most 
persuasive medical evidence does not support such contention.  
The Board emphasizes that the appellant is competent to offer 
evidence as to facts within his personal knowledge, such as his 
own symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As a layman without the appropriate medical training or 
expertise, the appellant is not competent to render persuasive 
opinions on medical matters such as the etiology of his 
currently-diagnosed bilateral shoulder tendinitis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge); Layno, 6 Vet. 
App. at 469-70.  

Although the Board finds that the veteran's statements regarding 
inservice shoulder injury are credible, noting that they have 
been corroborated by his brother (who was also a service comrade) 
and wife, the key question in this appeal is not whether the 
Veteran injured his shoulders in service, but rather whether 
there is an etiological relationship between the currently-
diagnosed shoulder disability and that inservice injury.  As 
noted above, medical questions of diagnosis and etiology are 
within the province of trained medical professionals, and the 
Board has accorded great probative value to the 2009 VA 
physicians' observations and conclusions, which were based on a 
comprehensive review of the veteran's documented medical history 
that showed no clinical findings of any shoulder disability in 
service or for many years thereafter.  That history, reported in 
detail above, included medical records from the veteran's periods 
of reserve military service that show that he denied a history of 
a painful or "trick" shoulder and arthritis on January 1980 and 
March 1983 examinations, and the upper extremities were normal on 
each examination.  The upper extremities were normal on March 
1987 and December 1990 examinations.  The Veteran denied a 
history of a painful or "trick" shoulder and arthritis on April 
1995 examination, and the upper extremities were normal on 
examination.  On January 2000 examination for reserve service, 
the Veteran gave a history of left shoulder pain, but the upper 
extremities were normal on examination.  When a left shoulder 
disability was first objectively demonstrated on private May 2001 
examination more than 25 years post service, there was no history 
or medical opinion linking it to the veteran's military service 
or any incident thereof, including injury; rather, the examiner 
noted that the Veteran sat at a computer terminal daily, and had 
been cramped up in a dentist's chair the day before - suggesting 
a post-service etiology of the shoulder problem.  On June 2001 VA 
examination by the same physician who examined him in September 
2009, the Veteran complained of bilateral shoulder problems, but 
he was unsure of injuries that occurred in the past; the 
diagnosis was episodes of musculoligamentous strain in both 
shoulders, but there was no history or medical opinion linking 
this disability to military service or any incident thereof. On 
February 2009 examination, Dr. J. M. noted the veteran's history 
of right shoulder pain since climbing out of a deer stand in 
December 2008, and scooping snow in January 2009; this was noted 
to have been a recurrent problem since 2000, but there was no 
history or medical opinion linking this disability to military 
service or any incident thereof.  February 2009 physical therapy 
evaluation noted that the right shoulder problem that the Veteran 
had in 2000 went away with rest, and he was noted to currently 
spend the majority of his work day at a computer and retrieving 
files, which exacerbated his symptoms.  

Given the persuasive, uncontradicted September 2009 VA medical 
examinations and opinion evidence, the Board finds that the claim 
for service connection for a bilateral shoulder disability must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski,   1 Vet. App. 49, 53-56 (1990).

D.  An Initial Rating in Excess of 10% for Lumbar DDD

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.      38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of          2 ratings apply under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his lumbar DDD is more than 10% 
disabling.

Under the applicable criteria of former DC 5292, slight 
limitation of motion of the lumbar spine warranted a 10% rating.  
20% and 40% ratings required moderate and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a (as in effect prior to 
26 September 2003).

Under former DC 5289, a 40% rating required favorable ankylosis 
of the lumbar spine.  A 50% rating required unfavorable 
ankylosis.  38 C.F.R. § 4.71a (as in effect prior to 26 September 
2003).
 
38 C.F.R. § 4.71a, revised DC 5242 (as in effect on and after 26 
September 2003), pursuant to the criteria set forth in a General 
Rating Formula for Diseases and Injuries of the Spine, provides a 
10% rating for degenerative arthritis of the spine where forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees; or where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or where there is vertebral body 
fracture with loss of 50% or more of the height.  

A 20% rating requires forward flexion of the thoracolumbar spine 
that is greater than 30 degrees but not greater than 60 degrees; 
or that the combined range of motion of the thoracolumbar spine 
be not greater than 120 degrees; or that there be muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40% rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100% rating requires unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral flexion, 
and rotation to          30 degrees each are considered normal 
range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, 
Plate V.

In this case, the pertinent evidence provides no basis for more 
than an initial 10% schedular rating for the veteran's lumbar 
DDD, as the clinical findings to warrant an initial 20% schedular 
rating or greater under either the former or revised criteria 
(moderate limitation of lumbar spine motion; forward flexion of 
the thoracolumbar spine to 60 degrees or less; combined range of 
motion of the thoracolumbar spine to 120 degrees or less; or 
muscle spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour) have not been 
objectively demonstrated at any time from the grant of service 
connection in 2000 up to the present time.  In reaching this 
determination, the Board notes that it granted an effective date 
of 14 August 2000 for the award of service connection for 
radiculopathy and left great toe paresthesia as secondary to 
lumbar DDD above, and thus no symptomatology attributable thereto 
may be considered in evaluating the veteran's separately service-
connected lumbar DDD since 2000.

On June 2001 VA examination, the examiner noted March 1989 lumbar 
spine computerized tomography showing a central disc bulge at L4-
5.  The Veteran complained of intermittent low back pain and 
stiffness.  On examination, forward flexion was from 0 to 90 
degrees, backward extension and lateral flexion were each from 0 
to 20 degrees,  and lateral rotation was from 0 to 25 degrees.  
All of these were done without difficulty.  No postural 
abnormalities were noted.  There were no fixed deformities, and 
the back musculature seemed strong.  X-rays revealed DDD at L4-5 
and L5-S1, with a limbus vertebra at L-3.  The diagnoses were 
episodes of low back pain; central disc bulge at L4-5 with 
evidence of a large herniation at that level; L4-5 degenerative 
joint disease; L4-5 and L5-S1 DDD; and L-3 limbus vertebra.     

On November 2008 VA examination, the examiner stated that he 
reviewed the claims folder.  The Veteran complained of low back 
pain, stiffness and spasms, but not decreased motion.  He stated 
that he could walk from 1 to 3 miles.  Current examination showed 
no spasm, atrophy, guarding, tenderness, weakness, or abnormal 
gait or spinal contour.  Posture and gait were normal.  There 
were no abnormal spinal curvatures, including gibbus, kyphosis, 
list, lumbar flattening or lordosis, scoliosis, or reversed 
lordosis.  There was no thoracolumbar spine ankylosis.  Range of 
thoracolumbar spine flexion was from 0 to 90 degrees, with pain 
on active motion.  Extension, lateral flexion, and rotation were 
from 0 to 30 degrees each, without pain on active motion.  The 
examiner commented that the range of lumbar spine motion was 
normal.  The diagnosis was lumbar spine degenerative arthritis, 
which the examiner opined moderately affected the veteran's 
ability to engage in sports; mildly affected his ability to shop, 
exercise, travel, perform chores, and engage in recreation; and 
had no effect on his ability to feed, bathe, dress, toilet, and 
groom.    

On January 2009 VA examination, the Veteran stated that he had 
only minimal lumbar spine problems, including pain and stiffness.  
The examiner noted that there were no incapacitating episodes of 
spine disease, or limitations on walking. Current examination 
showed normal posture and gait, and there were no abnormal spinal 
curvatures, including gibbus, kyphosis, list, lumbar flattening 
or lordosis, scoliosis, or reversed lordosis.  There was no 
thoracolumbar spine ankylosis or spasm, atrophy, guarding, 
tenderness, weakness, or abnormal gait or spinal contour.  Range 
of thoracolumbar spine flexion was from 0 to 90 degrees, and 
extension, lateral flexion, and rotation were from 0 to 30 
degrees each, with pain on active motion.  The examiner commented 
that the range of lumbar spine motion was normal.  The diagnosis 
was lumbar spine degenerative arthritis, which the examiner 
opined had had no significant effects on the veteran's usual 
occupation, and no effects on his usual daily activities.

Clearly, the evidence provides no basis for more than a 10% 
schedular rating for the veteran's lumbar DDD at any time since 
the grant of service connection in 2000, as there has been no 
evidence of the symptoms required for a 20% schedular rating 
under either the former or revised criteria since that time, 
i.e., moderate limitation of lumbar spine motion; forward flexion 
of the thoracolumbar spine to 60 degrees or less; combined range 
of motion of the thoracolumbar spine to 120 degrees or less; or 
muscle spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour.  Rather, the Board 
finds that the above evidence shows that those delineated 
symptoms are not characteristics of the veteran's current 
lumbosacral spine disorder.  As noted above, the veteran's low 
back range of motion was nearly normal on 2001 examination, and 
consistently normal on 2008 and 2009 examinations, and the 2009 
examiner opined that the low back disability had had no 
significant effects on the veteran's usual occupation, and no 
effects on his usual daily activities.
  
The Board also points out that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness, and 
fatigability has already been taken into consideration in the 
assignment of the initial 10% rating for the lumbar DDD.  The 
June 2001 VA examiner noted that the Veteran was able to perform 
4 to 5 repeated low back flexion and extension exercises without 
difficulty, and that he had no weakness, discomfort, 
fatigability, or incoordination.  The Veteran denied low back 
fatigue, weakness, and flare-ups on November 2008 and January 
2009 VA examinations, and the examiner noted that he was able to 
walk from 1 to 3 miles in 2008, and that there were no 
limitations on walking in 2009.  Testing of thoracolumbar spine 
range of motion showed no pain or additional loss of motion on 
repetitive use in 2008 or 2009.  Hence, the record presents no 
basis for assignment of a higher initial rating based on the 
DeLuca factors alone.

Additionally, the Board finds that there is no showing that, at 
any time during the rating period under consideration, the 
veteran's lumbosacral spine disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher rating on an extraschedular basis pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 
Vet. App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected lumbosacral 
spine disability are inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's lumbosacral spine 
disorder with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe his 
disability level and symptomatology; as discussed above, the 
rating criteria consider the degree of limitation of spine 
motion, and whether there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his lumbosacral spine disability 
alone markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular rating for that 
disability is adequate in this case.  In this regard, the Board 
notes that the Veteran denied any history of back surgery on June 
2001 VA examination, and he stated that his back injuries did not 
interfere with his daily activities.  On November 2008 and 
January 2009 VA examinations, the Veteran was noted to be 
employed on a full-time basis as a homeland security agent in 
2008 and in an administrative position in 2009, and he reported 
having lost less than 1 week from work during any last 12-month 
period.  The examiner noted on each occasion that there was no 
history of hospitalization or surgery, and that the veteran's 
lumbar spine degenerative arthritis had had no significant 
effects on his usual occupation.  In 2009, the examiner opined 
that the veteran's low back disability had had no effects on his 
usual daily activities.
 
In short, there is nothing in the record to indicate that the 
service-connected lumbar DDD on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating pursuant to Fenderson, inasmuch as the 
factual findings do not show distinct time periods since the 
grant of service connection in 2000 where the veteran's lumbar 
DDD exhibited symptoms that would warrant different ratings under 
the applicable former or revised rating criteria, and that the 
evidence does not support an initial rating in excess of 10% for 
that disability, which claim thus must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. at 53-56.


ORDER

An effective date of 14 August 2000 for the award of service 
connection for radiculopathy and left great toe paresthesia as 
secondary to lumbar DDD is granted.

The appeal with respect to reinstatement of the withdrawn appeal 
in the claim for service connection for pneumonia is denied.

The appeal with respect to reinstatement of the withdrawn appeal 
in the claim for service connection for a sinus disorder is 
denied.

The appeal with respect to reinstatement of the withdrawn appeal 
in the claim for secondary service connection for a 
repolarization disorder is denied.

To the limited extent that new and material evidence to reopen 
the claim for service connection for a bilateral shoulder 
disability has been received, the appeal is granted to that 
extent.

Service connection for a bilateral shoulder disability is denied.

An initial rating in excess of 10% for lumbar DDD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the matters of whether new and 
material evidence to reopen claims for service connection for 
pneumonia, a sinus disorder, and an allergic reaction to insect 
stings, and secondary service connection for a repolarization 
disorder has been received; service connection for a 
gastrointestinal disorder, to include as secondary to service-
connected disabilities and medications prescribed for their 
management; and an initial rating in excess of 10% for left hand 
injury residuals on appeal has not been accomplished.

Although the record contains correspondence from the RO to the 
Veteran in December 2009 and March 2010 addressing some VCAA 
notice and duty to assist provisions with respect to the matters 
of whether new and material evidence to reopen claims for service 
connection for pneumonia and a sinus disorder and secondary 
service connection for a repolarization disorder has been 
received, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA requires a claimant to be notified of both 
the criteria to reopen a claim for service connection, and to 
establish the underlying claim therefor.  Kent v. Nicholson, 20 
Vet. App. 1, 8 (2006).  In this case, the latter 2009 and 2010 RO 
letters failed to notify the Veteran of the specific types of 
evidence he needed to submit in order to establish entitlement to 
the underlying claims for direct and secondary service connection 
on the merits.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the 
relevant statute to clarify that the VA may make a decision on a 
claim before the expiration of the 1-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

With respect to the issue of whether new and material evidence to 
reopen the claim for service connection for an allergic reaction 
to insect stings has been received, the Veteran contends that the 
October 2008 examining VA physician, Isaac Witkowski, M.D., 
provided him an oral opinion as to the relationship between his 
inservice insect sting reactions and such allergic reaction, and 
that the RO has not acted on his request to have this medical 
opinion documented in writing.  

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

As such evidence would be helpful in resolving the claim on 
appeal, the Board finds that the RO should contact Dr. Witkowski 
at the Omaha, Nebraska VA Medical Center (VAMC) and request him 
to document in writing any such medical opinion furnished to the 
Veteran orally.  If the physician is unable to furnish the 
requested medical opinion without additional examination of the 
Veteran, the RO should schedule such examination.  

With respect to the issue of service connection for a 
gastrointestinal disorder, to include as secondary to service-
connected disabilities and medications prescribed for their 
management, the Board notes that, by decision of November 2007, 
the Board remanded this matter to the RO to afford the Veteran a 
VA examination and a medical opinion with respect to whether any 
current gastrointestinal disability was of service onset or 
related to service-connected disability.  In October 2008, a VA 
physician stated that it was impossible to state whether the 
veteran's current gastrointestinal symptoms were related to the 
symptoms he experienced in military service, as that would be 
resorting to mere speculation.  On November 2008 VA examination, 
a physician's assistant opined that it was less than likely that 
the veteran's irritable bowel syndrome was caused by or a result 
of his military service, but he did not render an opinion as to 
the relationship between any gastrointestinal disorder and the 
veteran's service-connected disabilities and medications 
prescribed for their management.  On February 2009 VA 
examination, the same physician who rendered the October 2008 
opinion stated that he could not determine whether the Veteran 
currently had a stomach disorder, or whether any stomach distress 
was related to his service connected disabilities or medications 
prescribed for their management; that the Veteran had not had any 
work-up to determine his specific gastrointestinal etiologies; 
and that it would thus be resorting to mere speculation to state 
whether any current gastrointestinal disorder were related to 
military service or his service-connected disabilities.              

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the 
Court held that medical opinions must be supported by clinical 
findings in the record, and bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  In 
evaluating the credibility and probative value of a medical nexus 
opinion, the Board must determine whether the medical opinion 
supports its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).   

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd, 9 Vet. App. at 93; Ardison, 6 Vet. App. at 
407-08.  If an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 
(2010).  Inadequate medical evaluation frustrates judicial 
review.  Hicks, 8 Vet. App. at 422.  Under the circumstances, the 
Board finds that this case must thus be remanded to the RO to 
obtain a new VA gastrointestinal examination by a physician to 
obtain the necessary medical information prior to an appellate 
decision on this issue. 

With respect to the issue of an initial rating in excess of 10% 
for left hand injury residuals, appellate review discloses that 
the Veteran was afforded a VA examination in January 2009 to 
determine the degree of severity of this disability, but the 
examination report did not contain clinical findings with respect 
to the range of motion of the individual digits of the hand, or 
the extent to which he experiences additional functional left 
hand loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995).  
Moreover, in July 2010 written argument, the veteran's 
representative stated that the veteran's left hand disability had 
increased in severity since the last VA examination, and he 
requested a new examination.

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd, 9 Vet. App. at 93; Ardison, 6 Vet. App. at 
407-08.  The VA is required to schedule an examination whenever 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation frustrates 
judicial review.  Hicks, 8 Vet. App. at 422.  

As the current nature and degree of severity of the Veteran's 
left hand injury residuals and how they impair him functionally 
are unclear, the Board finds that the duty to assist requires 
that he be afforded a new VA orthopedic examination to obtain 
clinical findings pertaining thereto prior to adjudicating the 
higher initial rating claim on appeal.  The claims folder must be 
made available to and reviewed by the examiner prior to the 
examination.  Under the circumstances, the Board finds that this 
case must be remanded to the RO to obtain a new VA orthopedic 
examination to resolve the left hand higher rating issue on 
appeal.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for any scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should send the Veteran and his 
representative a letter that specifically 
informs them of what kind of evidence he 
needs to submit in order to establish 
entitlement to the underlying claims for 
direct service connection for pneumonia and 
a sinus disorder, and secondary service 
connection for a repolarization disorder on 
the merits.  The letter should also request 
him to provide sufficient information, and 
if necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of record.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter meets 
the requirements of the Court's decision in 
Kent, 20 Vet. App. at 8, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

3.  The RO should contact Isaac Witkowski, 
M.D., at the Omaha, Nebraska VAMC and 
request him to document in writing any 
medical opinion furnished orally to the 
Veteran with respect to the relationship 
between his inservice insect sting 
reactions and any current disability 
manifested as an allergic reaction to 
insect stings.  The claims folder should be 
furnished to the physician so that he may 
review pertinent aspects of the veteran's 
medical history, to include the service and 
post-service medical records.  

If the physician is unable to furnish the 
requested medical opinion without 
additional examination of the Veteran, the 
RO should schedule such examination to 
determine the nature and etiology of any 
current chronic disability manifested as an 
allergic reaction to insect stings and its 
relationship, if any, to his insect sting 
reactions in military service.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and the claims folder and render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., is there at 
least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed chronic disability 
manifested as an allergic reaction to 
insect stings had its onset during the 
veteran's military service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  The RO should arrange for the Veteran 
to undergo a VA gastrointestinal 
examination by a physician to determine the 
nature and etiology of any and all current 
gastrointestinal disabilities and their 
relationship, if any, to his military 
service and his service-connected 
disabilities, including medications 
prescribed for their management.  The 
entire claims folder must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests (including X-
rays, and work-ups to determine the 
veteran's specific gastrointestinal 
etiologies) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review the 
service and post-service medical records 
and the claims folder and render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., is there at 
least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed chronic 
gastrointestinal disability (1) had its 
onset during the veteran's military 
service, or (2) was caused or aggravated by 
the veteran's service connected 
disabilities, including medications 
prescribed for their management.  If 
aggravation of any non-service-connected 
gastrointestinal disability by any service-
connected disability or medication 
prescribed for its management is found, the 
doctor should attempt to quantify the 
degree of any additional gastrointestinal 
disability resulting from the aggravation. 
  
In reaching his opinions, the doctor should 
review and address the service and post-
service medical records, to include October 
and November 2008 and February 2009 VA 
medical reports

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination to 
determine the nature and degree of severity 
his service-connected left hand injury 
residuals.  The entire claims folder must 
be made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All indicated tests and studies (to include 
X-rays and electromyographic and nerve 
conduction velocity studies, as 
appropriate) should be accomplished, and 
all clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The doctor should identify the existence, 
and frequency or extent, as appropriate, of 
any and all orthopedic and neurological 
symptoms associated with the Veteran's left 
hand injury residuals.

On range of motion testing of the 
individual digits of the left hand, the 
examiner should render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated therewith. If 
pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the left hand due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the doctor 
should express such functional loss in 
terms of additional degrees of limited 
motion. 

The doctor should discuss the effect of the 
Veteran's left hand disability on his 
employability.   

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

6.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of any 
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.   

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal 
in light of all pertinent evidence and 
legal authority.  If the Veteran fails to 
report for any scheduled examination, the 
RO should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.             
 
9.  If any benefit sought on appeal remains 
denied or is not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


